Citation Nr: 1211654	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from October 1964 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) from September 2004, January 2005, and December 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal. 

In September 2009, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the Veteran's hearing, hereinafter referred to as "Transcript," has been added to the record.  

In April 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development has been completed, and the appeal is now returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss began during his active military service. 

2.  The evidence is in equipoise as to whether the Veteran's current tinnitus began during his active military service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, his bilateral hearing loss was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, his tinnitus was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran. 

Service Connection

Service connection may be awarded for a current disorder arising from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Under 38  U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), service connection may also be awarded for a "chronic" disorder when: (1) a chronic disease manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307 ) and a veteran presently has the same disorder; or (2) a disease manifests itself during the active military service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after the military discharge, and medical evidence relates that symptomatology to a veteran's present disorder.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred during the active military service, if the disease manifests to a compensable degree within one year of discharge from the active military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a presumptive disability.  Id.

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that a veteran exhibited hearing loss during his active military service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Here, the Veteran has sufficient hearing loss to be considered an actual disability by VA standards.  38 C.F.R. § 3.385.  This was confirmed at his December 2005 VA compensation examination, where the Veteran demonstrated speech recognition scores of 68 percent in each ear.  The December 2005 VA examiner also determined that the Veteran had a current tinnitus diagnosis.  Thus, the Veteran has satisfied the first requirement of service connection.

Regarding an in-service incurrence, the Veteran contends that his hearing loss and tinnitus are attributable to his exposure to noise from turbo prop jet engines during basic training and subsequently during his active military service.  Specifically, at his September 2009 Board hearing, the Veteran testified that he was exposed to high levels of jet engine noise "practically the whole time" he was in the Air Force, and that his subsequent civilian occupation (school janitor) and recreational pursuits did not subject him to acoustic trauma. 

The Veteran's service treatment records (STRs) show that he served as an aircraft mechanic specialist and crew chief in support of numerous aircraft missions during the Vietnam era.  Additionally, the evidence of record supports a finding that the Veteran had combat military service.  See 38 U.S.C.A. § 1154(b).  For these reasons, and in light of the Veteran's credible testimony regarding exposure to high levels of jet engine noise throughout his period of active military service, the Board finds that he may be presumed to have been exposed to in-service acoustic trauma.  However, in order to establish service connection, there still needs to be a medical nexus linking that in-service acoustic trauma to a current hearing loss disorder. 

The Veteran's 1964 military entrance examination revealed normal hearing.  His STRs are negative for any complaints or clinical findings of hearing loss or tinnitus.  During his military separation examination in May 1968, there was no finding of hearing abnormality.  However, at a flying examination in June 1968, hearing acuity appears to have dropped noticeably, bilaterally, albeit without a finding of abnormality. 

Post-service treatment records reflect that the Veteran has been treated by VA for his hearing loss since October 2004. 

In December 2005, he was afforded a VA audiological examination in which he reported a history of in-service noise exposure due to jet engine noise and denied any significant post-service noise exposure.  Additionally, he reported a continuity of symptomatology of hearing problems following his military service, but acknowledged that he could not specify the precise date of onset of his hearing loss and tinnitus.  Audiological examination revealed that the Veteran had moderately severe sensorineural hearing loss in his right ear and moderate sensorineural hearing loss in his left ear.  Additionally, bilateral tinnitus was diagnosed on the basis of the Veteran's account of a constant, "annoying" ringing in the ears that interfered with his ability to sleep. 

Based upon the results of the examination and a review of the claims folder, the VA examiner determined that, because the Veteran had not demonstrated hearing loss or tinnitus at the time of his military separation examination, his current hearing problems were less likely than not related to an in-service event or injury.  

Significantly, however, the VA examiner's opinion did not discuss the apparent drop in hearing acuity between the May 1968 military separation examination and the in-service flying examination in June 1968.  Nor did that examiner take into account the Veteran's statements regarding a lack of post-service noise exposure and any lay evidence of continuity of symptomatology as required under Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and relied on the lack of evidence in the STRs to provide a negative opinion).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board found the examination to be inadequate and remanded the appeal for another examination to be obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In December 2010, the Veteran was afforded another VA audiological examination.  The examiner, following a review of the claims file and a physical examination of the Veteran, determined that "it is at least as likely as not that this Veteran incurred a tinnitus from exposure to noise in military service."  The examiner also determined that "[i]t is at least as likely as not that this Veteran incurred a hearing loss in each ear from exposure to noise in military service."  The examiner reasoned that a comparison of the 1964 and 1968 military hearing tests revealed a decrease in hearing.  The examiner stated that this decrease "as likely as not" resulted in his current tinnitus and bilateral hearing loss.  

In July 2011, the December 2010 VA examiner provided an addendum medical opinion concerning the discrepancy between the December 2005 and December 2010 VA examinations.  The examiner re-reviewed the claims file and then provided additional rationale for his positive medical nexus opinions.  The examiner stated that the December 2005 findings were based on the examination revealing normal hearing bilateral from 500 - 400 Hz, and puretone threshold patterns not typical of a noise-induced hearing loss.  However, the December 2010 findings were based on a comparison of the Veteran's October 1964 responses when he entered the active military service and his 1968 test responses during and when he was released from the active military service.  The examiner stated that this comparison reveals a decrease in hearing in both low and high frequencies bilaterally.  Although the 1968 patterns were not typical of a noise-induced hearing loss, the examiner noted that the Veteran was a Crew Chief on a C-130 four-engine transport plane.  Thus, the examiner pointed out that the Veteran was exposed to hazardous noise from both inside and outside of the plane.

The July 2011 VA examiner also reported that the VA records do not document the Veteran complaining of impaired hearing until October 2004.  The examiner opined that this may be because the Veteran was adjusting to his progressive hearing loss.  The hearing loss may not have been an issue for the Veteran until the hearing loss significantly impaired his quality of life.

Regarding the Veteran's tinnitus, the July 2011 VA examiner noted that the Veteran reported an onset in the early 1970s.  The VA examiner determined that the time-weighted average noise exposures in the Cleveland Public Schools where the Veteran worked as a custodian would not have resulted in his tinnitus within two to three years, as the Veteran began this job in the late 1970s.  The examiner also noted that the Veteran denies exposure to hazardous, recreational noise post-service.  The Veteran also denies a medical disorder that would adversely affect his hearing, or a family history of hearing loss.  Thus, the examiner concluded that noise exposure during the Veteran's active military service appears to the etiology of his tinnitus.

In summary, the July 2011 VA examiner concluded that "it is as likely as not that [the Veteran] incurred both a decrease in hearing bilateral and a tinnitus from exposure to noise in military service."

The treatment records do not provide any contrary medical opinions.

Thus, resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates a relationship between the Veteran's current bilateral hearing loss and tinnitus, and his presumed in-service noise exposure.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the two VA examinations are competent and credible, but the December 2005 examination is not entitled to significant weight because, as mentioned above, it ignores the principle that service connection may be granted for a disorder that is not noted at the military discharge.  See 38 C.F.R. § 3.303(d).  Thus, the Board will assign more weight to the December 2010 examination.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral hearing loss and tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


